GLOBAL EARTH ENERGY, INC.

STOCK PURCHASE WARRANT
Expiring August 2, 2015







2,000,000 Shares               Wilmington, North Carolina

 



THIS IS TO CERTIFY that, for value received, NORMAN T. REYNOLDS (the “Holder”)
is entitled at any time from the date hereof, but prior to 5:00 p.m.,
Wilmington, North Carolina time on August 2, 2015, subject to and upon the terms
and conditions contained herein, to purchase up to 2,000,000 fully paid and
non-assessable shares of the common stock, par value $0.001 per share (the
“Common Stock”) of GLOBAL EARTH ENERGY, INC., a Nevada corporation (the
“Company”) at a purchase price of $0.035 per share (the “Exercise Price”) of the
Common Stock, after taking into account the restricted nature of the shares of
the Common Stock as described below (such number of the shares of the Common
Stock and the purchase price being subject to adjustment as provided herein).
 This Warrant shall be void and of no effect and all rights hereunder shall
cease at 5:00 p.m., Wilmington, North Carolina time on August 2, 2015, except to
the extent theretofore exercised; provided that in the case of the earlier
dissolution of the Company, this Warrant shall become void on the date fixed for
such dissolution.

1.

Covenants of the Company.  The Company covenants that, while this Warrant is
exercisable (a) it will reserve from its authorized and unissued shares of the
Common Stock a sufficient number of shares of the Common Stock to provide for
the delivery of the shares of the Common Stock pursuant to the exercise of this
Warrant, and (b) that all shares of the Common Stock which may be issued upon
the exercise of this Warrant will be fully paid and non-assessable.

2.

Protection Against Dilution, Etc.  In any of the following events, occurring
after the date of the issuance of this Warrant, appropriate adjustment shall be
made in the number of shares of the Common Stock to be deliverable upon the
exercise of this Warrant and the purchase price per share of the Common Stock to
be paid, so as to maintain the proportionate interest of the Holder as of the
date hereof (a) recapitalization of the Company through a split-up or reverse
split of the outstanding shares of the Common Stock into a greater or lesser
number, as the case may be, or (b) declaration of a dividend on the shares of
the Common Stock, payable in shares of the Common Stock or other securities of
the Company convertible into shares of the Common Stock, or (c) any of the
events described in Paragraph 4 hereof.

3.

Merger, Etc.  In case the Company, or any successor, shall be consolidated or
merged with another company, or substantially all of its assets shall be sold to
another company in exchange for stock, cash or other property with the view to
distributing such stock, cash or other property to its stockholders, each of the
shares of the Common Stock purchasable by this Warrant shall be replaced for the
purposes hereof by the securities of the Company or cash or property issuable or
distributable in respect of one share of the Common Stock of the Company, or its
successors, upon such consolidation, merger, or sale, and adequate provision to
that effect shall be made at the time thereof.  Provided, however,
notwithstanding anything herein contained to the contrary, in the event that the
terms of any such consolidation, merger or sale call for the distribution of any
cash or property to the stockholders of the Company, no such cash or property
shall be distributable to the Holder in connection with any unexercised portion
of this Warrant, unless the Holder shall have exercised this Warrant pursuant to
the terms of Paragraph 6 hereof and all other terms of this Warrant.

4.

Notice of Certain Events.  Upon the happening of any event requiring an
adjustment of the Warrant purchase price hereunder, the Company shall forthwith
give written notice thereof to the Holder stating the adjusted Warrant purchase
price and the adjusted number of shares of the Common Stock purchasable upon the
exercise hereof resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
 The Board of Directors of the Company shall determine the computation made
hereunder.  In the case of (a) any consolidation, merger, or sale affecting the
Company and calling for the payment of cash or the delivery of property to
stockholders of the Company, or (b) any voluntary or involuntary dissolution,
liquidation, or winding up of the Company shall at any time be proposed, the
Company shall give at least 20 days’ prior written





1




 




notice thereof to the Holder stating the date on which such event is to take
place and the date (which shall be at least 20 days after the giving of such
notice) as of which the holders of record of shares of the Common Stock shall be
entitled to participate in any such event.  If the Holder does not elect to
exercise any part of this Warrant as a result of any such notice, the Holder
shall have no right with respect to any portion of this Warrant which shall
remain unexercised to participate in (x) any such cash or other property
resulting from any such consolidation, merger or sale, or (y) any voluntary or
involuntary dissolution, liquidation, or winding up of the Company.

5.

Stockholders’ Rights.  Until the valid exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the shares
of the Common Stock covered by this Warrant; but immediately upon the exercise
of this Warrant and upon payment as provided herein, the Holder shall be deemed
a record holder of the shares of the Common Stock.

6.

Manner of Exercise.  In order to exercise this Warrant, the Holder shall
surrender this Warrant, duly endorsed or assigned to the Company or, in blank,
at the office of the Company, accompanied by (a) written Form of Election to
Purchase attached hereto (the “Exercise Notice”) that the Holder elects to
exercise this Warrant or, if less than the entire amount thereof is to be
exercised, the portion thereof to be exercised, and (b) payment of the purchase
price of the shares of the Common Stock to be purchased on such exercise, in
cash or by cashier’s or certified check.

This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the day of surrender of this Warrant for exercise in
accordance with the foregoing provisions, and at such time the person or persons
entitled to receive the shares of the Common Stock issuable upon exercise shall
be treated for all purposes as the record holder or holders of the shares of the
Common Stock at such time.  As promptly as practicable on or after the exercise
date, but in no event later than three business days, the Company shall issue
and shall deliver to the Holder a certificate or certificates for the number of
full shares of the Common Stock issuable upon exercise.

In case this Warrant is exercised in part only, upon such exercise the Company
shall execute and deliver to the Holder thereof, at the expense of the Company,
a new Warrant to purchase, in the aggregate, in the number of shares of the
Common Stock covered by the unexercised portion of this Warrant.

7.

Cashless Exercise.  Notwithstanding anything contained herein to the contrary,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Exercise Price, elect
instead to receive upon such exercise the “Net Number” of the shares of the
Common Stock determined according to the following formula (a “Cashless
Exercise”):

Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

A = The total number of the shares of the Common Stock with respect to which
this Warrant is then being exercised.

B = The average of the closing sale price of the shares of the Common Stock (as
reported by Bloomberg) on the five trading days immediately preceding the date
of the Exercise Notice.

C = The Exercise Price then in effect for the applicable shares of the Common
Stock at the time of such exercise.

8.

Limitation on Exercise.  The Holder (including any successor, transferee or
assignee) shall not have the right to convert any portion of this Warrant to the
extent that after giving effect to such exercise, the Holder (together with the
Holder’s affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the number of shares of the Common Stock of the Company
outstanding immediately after giving effect to such exercise.  For purposes of





2







the foregoing sentence, the number of shares of the Common Stock beneficially
owned by the Holder and its affiliates shall include the number of shares of the
Common Stock issuable upon conversion of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of the Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its affiliates and (ii) exercise of the unexercised or
non-converted portion of any other securities of the Company (including, without
limitation, any other notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates.  Except as set forth in the preceding
sentence, for purposes of this paragraph, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.  For purposes of this paragraph, in determining the number of
outstanding shares of the Common Stock, the Holder may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company’s most
recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more recent
public announcement by the Company, or (z) any other notice by the Company or
the Transfer Agent setting forth the number of shares of the Common Stock
outstanding.  For any reason at any time, during regular business hours of the
Company and upon the written request of the Holder, the Company shall within two
business days confirm in writing to the Holder the number of shares of the
Common Stock then outstanding.  In any case, the number of outstanding shares of
the Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
the Common Stock was reported.  By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage specified in
such notice; provided that (A) any such increase will not be effective until the
61st day after such notice is delivered to the Company, (B) any such increase or
decrease will apply only to the Holder and not to any other holder of warrants,
and (C) and in no case shall the Holder or its Affiliates acquire in excess of
9.999% of the outstanding shares of the Common Stock or the voting power of the
Company.

9.

Representations and Covenants of the Holder.  The Holder represents and
covenants that this Warrant has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any other applicable securities law.
 This Warrant has been purchased for investment only and not with a view to
distribution or resale, and may not be sold, pledged, hypothecated or otherwise
transferred unless this Warrant or the shares of the Common Stock represented
hereby are registered under the Securities Act, and any other applicable
securities law, or the Company has received an opinion of counsel satisfactory
to it that registration is not required.  A legend in substantially the
following form will be placed on any certificates or other documents evidencing
the shares of the Common Stock to be issued upon any exercise of this Warrant:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.

Further, stop transfer instructions to the transfer agent of the shares of the
Common Stock have been or will be placed with respect to the shares of the
Common Stock so as to restrict the resale, pledge, hypothecation or other
transfer thereof, subject to the further items hereof, including the provisions
of the legend set forth in this paragraph.

10.

Fractional Warrants.  Upon the exercise of this Warrant, no fractions of shares
of the Common Stock shall be issued; but fractional Warrants shall be delivered,
entitling the Holder, upon surrender with other fractional Warrants aggregating
one or more full shares of the Common Stock, to purchase such full shares of the
Common Stock.

11.

Registration Obligation.  The Company has not agreed to file and the Company
does not anticipate the filing of a registration statement under the Securities
Act to allow a public resale of this Warrant or the resale of any shares of the
Common Stock issued upon the exercise of this Warrant.





3







12.

Loss, Theft, Destruction of Warrant.  Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon receipt of indemnity
reasonably satisfactory to the Company, or, in the case of any such mutilation,
upon surrender and cancellation of this Warrant, the Company will make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor.

13.

Arbitration.  Any controversy or claim arising out of or relating to this
Warrant, or the breach, termination, or validity thereof, shall be settled by
final and binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA Rules”) in effect as of the
effective date of this Warrant.  The American Arbitration Association shall be
responsible for (a) appointing a sole arbitrator, and (b) administering the case
in accordance with the AAA Rules.  The situs of the arbitration shall be
Wilmington, North Carolina.  Upon the application of either party to this
Warrant, and whether or not an arbitration proceeding has yet been initiated,
all courts having jurisdiction hereby are authorized to (x) issue and enforce in
any lawful manner, such temporary restraining orders, preliminary injunctions
and other interim measures of relief as may be necessary to prevent harm to a
party’s interest or as otherwise may be appropriate pending the conclusion of
arbitration proceedings pursuant to this Warrant, and (y) enter and enforce in
any lawful manner such judgments for permanent equitable relief as may be
necessary to prevent harm to a party’s interest or as otherwise may be
appropriate following the issuance of arbitral awards pursuant to this Warrant.
 Any order or judgment rendered by the arbitrator may be entered and enforced by
any court having competent jurisdiction.

14.

Benefit.  All the terms and provisions of this Warrant shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective successors and permitted assigns.

15.

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (a) on the date they are delivered if
delivered in person; (b) on the date initially received if delivered by
facsimile transmission or email followed by registered or certified mail
confirmation; (c) on the date delivered by an overnight courier service; or (d)
on the third business day after it is mailed by registered or certified mail,
return receipt requested with postage and other fees prepaid, if to the Company
addressed to Mr. Sydney A. Harland at 1213 Culbreth Drive, Wilmington, North
Carolina 28405, telephone (910) 270-7749, and email harmuir@aol.com; and if to
the Holder addressed to Norman T. Reynolds, Esq. at P.O. Box 131326, Houston,
Texas 77219, telecopy (713) 456-2509, and email nreynolds@ntrlawfirm.com.  Any
party hereto may change its address upon 10 days’ written notice to any other
party hereto.

16.

Construction.  Words of any gender used in this Warrant shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.  In addition, the pronouns used in this Warrant shall be understood
and construed to apply whether the party referred to is an individual,
partnership, joint venture, corporation or an individual or individuals doing
business under a firm or trade name, and the masculine, feminine and neuter
pronouns shall each include the other and may be used interchangeably with the
same meaning.

17.

Headings.  The headings used in this Warrant are for convenience and reference
only and in no way define, limit, simplify or describe the scope or intent of
this Warrant, and in no way effect or constitute a part of this Warrant.

18.

Invalidity.  In the event any one or more of the provisions contained in this
Warrant shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Warrant.

19.

Law Governing.  This Warrant shall be construed and governed by the laws of the
State of Nevada, and all obligations hereunder shall be deemed performable in
Harris County, Texas.





4




 




IN WITNESS WHEREOF, this Warrant has been issued on August 2, 2010.

GLOBAL EARTH ENERGY, INC.




By:    Sydney A. Harland, Chairman











5




 










FORM OF ELECTION TO PURCHASE




(To be executed by the Holder to exercise the right to purchase shares of the
Common Stock under the foregoing Warrant)




To: GLOBAL EARTH ENERGY, INC.




In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
the Common Stock (the “Common Stock”), $0.001 par value, of Global Earth Energy,
Inc. and encloses one Warrant and $0.035 for each share of the Common Stock
being purchased or an aggregate of $________________ as a credit on amounts owed
by the Company to the undersigned, or in cash or certified or official bank
check or checks, which sum represents the aggregate exercise price together with
any applicable taxes payable by the undersigned pursuant to the Warrant.
 Provided, however, in lieu of making the cash payment otherwise contemplated in
payment of the Exercise Price, the undersigned hereby elects to receive upon
such exercise the “Net Number” of the shares of the Common Stock pursuant to the
Cashless Exercise provisions of the Warrant.

The undersigned requests that certificates for the shares of the Common Stock
issuable upon this exercise be issued in the name of:




(Please print name and address)




(Please insert Social Security or Tax Identification Number)

If the number of shares of the Common Stock issuable upon this exercise shall
not be all of the shares of the Common Stock which the undersigned is entitled
to purchase in accordance with the enclosed Warrant, the undersigned requests
that a new Warrant evidencing the right to purchase the shares of the Common
Stock not issuable pursuant to the exercise evidenced hereby be issued in the
name of and delivered to:




(Please print name and address)




Dated

Name of Holder:




(Print)




(By)







(Name)




(Title)




Signature must conform in all respects to name of the Holder as specified on the
face of the Warrant.





 















